Citation Nr: 1043493	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  04-28 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for colon cancer due to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 
1946. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional Office 
(RO).

In May 2008, December 2009, and June 2010, the Board remanded 
this issue for further development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no credible evidence that the Veteran was present 
during a total of at least 250 days during his service on the 
grounds of the area identified as K25 at Oak Ridge, Tennessee.

2.  The Veteran served in Oak Ridge, Tennessee on the grounds of 
the Y12 plant from March 1943 to February 1946. 

3.  The preponderance of competent and credible evidence shows no 
nexus between the post-service diagnosis of colon cancer and 
service, to include exposure to ionizing radiation.


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by service, and it 
may not be presumed to have been so incurred. 38 U.S.C.A. §§ 
1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in April and October 2002, March 2006, and July and 
October 2008 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  In March 2006 
correspondence, VA notified the appellant of how VA determines 
the disability rating and effective date.  The claim was most 
recently readjudicated in a supplemental statement of the case 
issued in August 2010.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as warranted 
by law, afforded a VA examination.  The RO obtained VA treatment 
records and records from Dr. Pun.  The Veteran submitted records 
and a statement from Dr. Alfano.  VA twice attempted to obtain 
records from Dr. Whibbey but was unsuccessful.  VA informed the 
appellant of its efforts in the July 2004 statement of the case.

VA contacted the U.S. Army Center for Public Health Promotion and 
Preventive Medicine and the U.S. Department of Energy to 
determine the Veteran's exposure to ionizing radiation.

Except for the separation examination, all service treatment 
records, his DD Form 1141 (record of occupational exposure to 
ionizing radiation), and other records of exposure to radiation 
at the service department are not available and they are 
presumably lost.  There are no Office of the Surgeon General 
reports.  The RO advised the Veteran of the missing service 
treatment records in the July 2004 statement of the case.  VA has 
a heightened duty to assist the Veteran in developing his claim 
since the records are not available.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection but, rather, 
increases the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  Russo v. Brown, 9 Vet.. App. 46, 51 (1996).  

Pursuant to the Board's May 2008 remand, the RO asked the Veteran 
in July and October 2008 correspondence to complete a NA Form 
13055 (Records Request to the National Archives and Records 
Administration).  The appellant did not respond.  Thus, the Board 
finds the RO complied with the duty to assist the claimant.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran was not examined.  Nonetheless, pursuant to the 
Board's December 2009 remand, the RO forwarded the appellant's 
claims file to the Under Secretary for Health for the preparation 
of a radiation dose estimate based on the claimant's service at 
Oak Ridge, Tennessee on the grounds of the Y12 plant from March 
1943 to February 1946.  Pursuant to the Board's June 2010 remand, 
the case was then referred to the Under Secretary for Benefits as 
provided by C.F.R. § 3.311(b)(1) for a medical opinion.  

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Governing law and regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as malignant tumors, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active duty.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways, which have been outlined by the United 
States Court of Appeals for Veterans Claims (the Court).  See 
Davis v Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 
Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can 
be established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
disease at issue is a radiogenic disease.  Third, direct service 
connection can be established under 38 C.F.R. § 3.303(d) by 
showing that the disease was incurred during or aggravated by 
service without regard to the statutory presumptions.  See Combee 
v. Brown, 34 F.3d 1,039, 1,043-44 (Fed. Cir. 1994).  Under 
Combee, VA must not only determine whether a veteran had a 
disability recognized by VA as being etiologically related to 
exposure to ionizing radiation, but must also determine whether 
the disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof of 
actual direct causation.

Diseases presumptively service connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2) include cancer of the colon.  The provisions 
of 38 C.F.R. § 3.309(d) define a radiation-exposed veteran as one 
who participated in a radiation-risk activity during service.  
That regulation specifically provides that a prescribed radiation 
risk activity includes presence during a total of at least 250 
days before February 1, 1992, on the grounds of the area 
identified as K25 at Oak Ridge, Tennessee.  There is no similar 
regulation pertaining to service at the Oak Ridge Y12 area.

Service connection may also be considered based on exposure to 
ionizing radiation under the provisions of 38 C.F.R. § 3.311.  To 
consider service connection under 38 C.F.R. § 3.311, the evidence 
must show the following: (1) a veteran was exposed to ionizing 
radiation in service; (2) he subsequently developed a radiogenic 
disease; and (3) such disease first became manifest within a 
period specified by the regulations.  38 U.S.C.A. § 501; 38 
C.F.R. § 3.311(b).  This section does not provide presumptive 
service connection for radiogenic diseases, but only outlines a 
procedure to be followed for adjudication purposes.  Medical 
opinions are ultimately the criteria upon which service 
connection rests under this regulation.   Under 38 C.F.R. § 
3.311, a "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include colon cancer.  38 
C.F.R. § 3.311(b)(2).  Colon cancer must become manifest five 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).

Analysis

The Veteran has colon cancer, which was first diagnosed in 1994 
more than five years after active service.  A review of the 
separation examination and VA and private treatment records does 
not show any competent evidence of colon cancer within a year of 
the appellant's separation from active duty.

The Veteran alleges that he has colon cancer due to his service 
at Oak Ridge, Tennessee during World War II.  The appellant did 
not, however, participate in a radiation-risk activity during 
service as defined in 38 C.F.R. § 3.309(d).  There is no credible 
evidence - and the claimant has not alleged - that he was present 
during a total of at least 250 days as part of his official 
military duties on the grounds of the area identified as K25 at 
Oak Ridge, Tennessee.  He does not report his participation in 
another specifically enumerated radiation risk activity.  While 
the Veteran served in Oak Ridge, Tennessee, he served on the 
grounds of the Y12 plant, a separate facility from K25, from 
March 1943 to February 1946.  Thus, service connection is not 
warranted on a presumptive basis.

Nevertheless, as noted above, under the provisions of 38 C.F.R. § 
3.311, a veteran who was exposed to ionizing radiation during 
active duty service and who develops a radiogenic disease, such 
as colon cancer five or more years after radiation exposure, can 
establish service connection if the medical evidence of record 
shows an etiological relationship between such exposure and the 
radiogenic disease.  Similarly, a veteran can establish service 
connection if the medical evidence of record otherwise shows an 
etiological relationship between radiation exposure and colon 
cancer.  Combee, 34 F.3d at 1,043-44.  Given the medical evidence 
of record, the Board will address these two theories of 
entitlement to service connection together.

In July 2004, the U.S. Army Center for Public Health Promotion 
and Preventive Medicine indicated that there was no evidence, or 
corroborating information, that the Veteran was occupationally 
exposed to ionizing radiation during active service.  In 
particular, that entity noted that a search by the U.S. Army's 
repository for historical records of occupational radiation 
dosimetry, i.e., the U.S. Army Ionizing Radiation Dosimetry 
Branch, revealed no record of the appellant being exposed to 
ionizing radiation during active service.  In March 2008, the 
U.S. Department of Energy indicated that no radiation exposure 
records for the appellant were found at any Oak Ridge facility.  

In October 2009, the VA Chief Public Health and Environmental 
Hazards Officer, on behalf of the Under Secretary for Health, 
assumed that the claimant's period of exposure to ionizing 
radiation was two years, with a maximum permissible annual dose 
of 5 rem being assigned for each year and with the exposure dose 
to have occurred as a single acute dose of 10 rem in 1944.  That 
radiation dose estimate from the VA Under Secretary for Health 
was predicated on the Veteran only serving at Oak Ridge from 
October 1944 to May 1945.  In light of the Board's finding that 
the Veteran served at Oak Ridge from March 1943 to February 1946, 
another radiation dose estimate based on a longer period of 
service at Oak Ridge was obtained.  In April 2010, the VA 
Director of Radiation and Physical Exposures, on behalf of the 
Under Secretary for Health, assumed that the claimant's period of 
exposure to ionizing radiation was three years, from March 1943 
to February 1946, with a maximum permissible annual dose of 5 rem 
being assigned for 1943, 1944, and 1945.  The Board gives great 
probative weight to the more recent radiation dose estimate 
because it was based on a longer period of service at Oak Ridge.

There is conflicting medical evidence on whether the colon cancer 
is due to in-service ionizing radiation.  

Dr. Alfano opined that there is a reasonable possibility that the 
Veteran's colon cancer was related to his exposure to uranium and 
plutonium during service.  In a June 2000 treatment record, Dr. 
Alfano noted that given the fifty-year interim period since 
uranium exposure, a person could develop cancer this far out 
after having had a significant radiation exposure.  

In April 2010, the VA Director of Radiation and Physical 
Exposures, on behalf of the Under Secretary for Health, noted 
that the Interactive Radioepidemiological Program of the National 
Institute for Occupational Safety and Health calculated the 
probability of causation that the exposure to ionizing radiation 
caused the colon cancer as 21.77 percent.  The director opined 
that it was unlikely that the colon cancer can be attributed to 
in-service radiation exposure.  In August 2010, the Director of 
Compensation and Pension, on behalf of the Under Secretary for 
Benefits, opined, based on the medical opinion of the VA Director 
of Radiation and Physical Exposures and the evidence in its 
entirety, that there was no reasonable possibility that the 
Veteran's colon cancer resulted from in-service radiation 
exposure. 

While the Board is not free to ignore the opinion of a treating 
physician, neither is it required to accord it additional weight.  
See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  
The United States Court of Appeals for the Federal Circuit has 
declined to adopt a "treating physician rule," which would give 
preference, i.e., additional evidentiary weight, to this type of 
evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  
In assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  The Court has held that the value 
of a physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to support 
his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  
A medical opinion may not be discounted solely because the doctor 
did not review the claims file.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008).  

The Board gives greater weight to the medical opinions of the 
Director of Compensation and Pension and the VA Director of 
Radiation and Physical Exposures than on the opinion of Dr. 
Alfano.  The VA medical opinions were based on a specific dose 
estimate and a computer program calculation of probability of 
causation.  In contrast, Dr. Alfano's opinion was based on 
general, non-specific information.

The only other evidence of record supporting the claim that colon 
cancer is due to service is the statements of the Veteran.  Colon 
cancer is a disability for which lay evidence of etiology is not 
competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  As a lay person untrained in the field of 
medicine, the claimant's opinion does not constitute competent 
medical evidence and lacks probative value.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

While there is competent evidence that the Veteran now has colon 
cancer, because the preponderance of competent evidence is 
against linking the disease to service, the benefit sought on 
appeal cannot be granted.  

The claim is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for colon cancer due to 
ionizing radiation is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


